DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed March 8, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1 and 11 are amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Claim Objections
Claim 1 is objected to for the following informalities. Claim 1 includes an enumerated list but includes two items listed as “(f).” Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites a method for managing entities of a marketing domain model in a multi-state workflow, comprising (a) acquiring multiple entities of the marketing domain model in a content hub, wherein: (i) each entity of the multiple entities comprises a set of data that belongs together as one; and (ii) each entity comprises one or more properties that describe entity details; (iii) each entity comprises digital content used in the marketing domain model; (iv) a search results for content in the content hub comprises one or more of the multiple entities; and the multiple entities comprises different content types, with each different content type having a different set of the one or more properties; 	(b) creating relations between the multiple entities to give meaning to the marketing domain model; (c) generating a solution graph that represents all of the multiple entities and relations, wherein: (i) each node of the solution graph represents one of the multiple entities; (ii) edges Claims 2-5, 8-10, 12-15, and 18-20 further specify characteristics of the data used and further operations to perform on the data. Claim 11 recites similar features as claim 1.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations, as well as managing personal behavior or relationships or interactions between people including social activities and following rules or instructions. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites that is method is computer-implemented and providing a graphical user interface that enables management of and renders a representation of the multiple entities, the solution graph, and the state workflow and allows for modification of the multiple entities, and that the delivery of the campaign by delivering digital content to consumers. Claim 1 also enables navigation of the states of the workflow, which includes displaying the workflow states—even all of them at once in a single display. Claims 6 and 16 recite a hypermedia application programming interface (API). Claim 7 recites several entities across multiple systems (e.g., a digital asset management (DAM) system, a content marketing platform (CMP) system, and a marketing resource management (MRM) system). Claims 9 and 19 specify distributing different entity types. Claim 11 recites similar features as claim 1 and adds a computer having a memory and a processor, and that this architecture implements the claimed method.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computer, systems memory, processor, graphical user interface (GUI), and hypermedia application programming interface (API)—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [0087]-[0096]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to distribute information to entities (e.g., digital content), display it, and receive unspecified input is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system(s) in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online data management. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to distribute information to entities and display it is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store and retrieve information (e.g., by receiving unspecified input) is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a 
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Chevalier et al. (U.S. Pub. No. 2015/0127565 A1) (hereinafter “Chevalier”).

Claims 1 and 11: Chevalier, as shown, discloses the following limitations:
(a) acquiring multiple entities of the marketing domain model in a content hub (see at least ¶ [0005]: multiple social networking websites have been created over the last few years. Some examples include Facebook, LinkedIn, MySpace, Orkut, Friendster, and Twitter. Some social networking websites provide Application Programming Interfaces (APIs) to allow others to programmatically access data collected by these social networking websites; see also at least ¶ [0140]: the SMP [social match platform] facilitates matching of people, companies, organizations, and/or the like that may benefit from being connected using information such as who you are, what you do, where you are located, what you are interested in, and/or the like using information sources such as social network data, location data, news , wherein: 
(i) each entity of the multiple entities comprises a set of data that belongs together as one (see at least ¶ [0142]: the SMP may have access to a user’s social network sites (regardless of whether or not the SMP is integrated as an application into a particular social networking site. This allows the SMP to use the information posted on these sites and contacts with whom the user communicates to enhance the SMP content. For example, the SMP may be able to incorporate information in a user's post about moving to serve ads to the user in a new city. Additionally, if a user is communicating frequently with users in a different city than that in which the user resides, the SMP may recognize that the user may want to move in an area closer to his/her friends and therefore may incorporate this information and present the user jobs in that city; see also at least ¶ [0162]: the SMP 305 may obtain social network information 351a-351c from social networks 307a-307c. Social network information may include data regarding a user's contacts at various ; 
(ii) each entity comprises one or more properties that describe entity details (see at least ¶¶ [0141]-[0150], [0162]-[0169] and the analysis above);
(iii) each entity comprises digital content used in the marketing domain model (see at least ¶¶ [0141]-[0150], [0162]-[0169] and the analysis above; see also at least ¶ [0163], which shows providing XML-formatted data that demonstrates that social media information includes ;
(iv) a search result for content in the content hub comprises one or more of the multiple entities (see at least ¶¶ [0141]-[0150], [0162]-[0169] and the analysis above; see also at least ¶ [0144]: the SMP may also create a search profile for the user based on various types of jobs in which a user has shown interest. The search profile may be used as a secondary tool when a user searches for jobs. That is, if a user enters certain search terms, the SMP may also use the profile as a way to prioritize certain job listings over others when returning the search results to the user; see also at least ¶ [0181]: the server may select a data field from the aggregated social data set, e.g., 11015. The server may determine a user-related entity associated with the selected data field (e.g., by searching for user identities among other data fields associated with the selected data field), e.g., 11016; see also at least ¶¶ [0170], [0172], [0179], and [0182]. Any of the information that can be presented as a result of the search is considered a search result);
(v) the multiple entities comprise different content types, with each different content type having a different set of the one or more properties (see at least ¶¶ [0141]-[0150], [0162]-[0169] ; 
(b) creating relations between the multiple entities to give meaning to the marketing domain model (see at least ¶¶ [0141]-[0150], [0162]-[0168]; see also at least ¶¶ [0169], [0174]-[0179], [0196], and [0264]-[0266]); 
(c) generating a solution graph that represents all of the multiple entities and relations (see at least ¶ [0169]: this information is received by the Social Match Platform 305, which then may send a social network data graph request 333 to the user’s social networking sites 307a, 307b and 307c. The data graph response 335 may then be sent back to the SMP, which in turn may use the response to create a profile or user page for the user 337. This profile may be stored in the disk 399. In some embodiments, the SMP may create a graph path for the user 339. This is explained in greater detail in the “Advancement Path Taxonomy” section later in Chevalier. This graph may also be stored 341 in the disk 399. Some implementations may use the graph path to determine next potential career moves for a candidate and this , wherein: 
(i) each node of the solution graph represents one of the multiple entities (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], and [0264]-[0266]; see also at least ¶¶ [0346]-[0351], [0366], and [0379]); 
(ii) edges connecting the nodes in the solution graph represent the relations (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], and [0264]-[0266]; see also at least ¶¶ [0346]-[0351], [0366], and [0379]); and
(iii) the solution graph is used to manage the digital content throughout a content lifecycle (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], and [0264]-[0266]; see also at least ¶¶ [0346]-[0351], [0366], and [0379]; see also at least ¶ [0163], which shows providing XML-formatted data that demonstrates that social media information includes photos and videos regarding a company; see also at least ¶ [0195]: such pages may provide information regarding the company/organization (e.g., name, number of affiliated users on the SMP), media information (e.g., user provided photos, videos, and/or the like), a listing of affiliated users on the SMP, and/or the like; see also at least ¶ [0436]: the content provider may be configured as a web site that provides a web user 7240 with online content such as news, entertainment, sports, online media or other types of online content. Furthermore, depending on the actual implementation, the content provider may be an affiliate web site, a partner web site or even hired as an advertisement placement provider; see also at least ¶ [0463]: while the system described in Chevalier may be described therein primarily in the context of online advertisements (thereafter “Ads”), the system provides an administrator with significant flexibility and freedom to configure the system for any other number of information dissemination applications embodied in a wide array of media, including print, World Wide Web, television and radio, signs and billboards, product placement, postal and e-mail communications, and/or the like. The graphs in Chevalier are used to manage search results, social media, and advertising—i.e., all digital content—through this contents’ lifecycle); 
(d) exposing the solution graph via a graphical user interface, to a marketing user that manages the digital content of the marketing user (see at least ¶ [0399]: FIG. 59 provides an overview of various entities that may interact with the system at various points during system utilization. According to an embodiment of the invention, the Career Advertisement Network (“CAN”) 5900 is a central element in the system facilitating the functionality described herein. A system user (e.g., an employer) 5930 connects with the CAN 5900 over the internet 5950. The system user—i.e., a marketing user—may either create a new advertising campaign or manage an existing advertising campaign. According to an embodiment, the advertisements created and distributed by the CAN 5900 are based on corresponding narrow listings, configured in this example as job opportunity listings stored within a job listing web site’s job listing database (e.g., Monster DB) 5910; see also at least ¶ [0400]: system user 5930 uses the CAN 5900 to create advertisements based on selected job listings (based data entries) stored within the job listing DB 5910. Advantageously, the CAN 5900 incorporates a flexible system user interface, wherein a system user (e.g., employer or sponsor) 5930 may determine how much interaction/input they wish to have in the advertisement creation process. Depending on the needs of a particular user, most of functionality associated with the CAN 5900 can be implemented based on system-driven processes. Alternately, some system functionality may be may configured so that a system user 5930 can work with a system administrator 5905 to create/manage an advertisement campaign; see also at least ¶ [0431]: FIG. 70 illustrates aspects of the management dashboard according to another embodiment of the invention. In this implementation, the performance metrics are displayed directly next to generated advertisements 7050. As illustrated, a system user can manipulate a series of drop-down boxes 7060 in order to view a variety of performance metrics associated with the displayed advertisements 7050; see also at least ¶ [0432]: It is to be understood that the system is customizable based on the particular needs of a system user. FIGS. 71A-71C illustrate three different system configurations with functionality that customized for the particular user. The customer system configuration illustrated in FIG. 71A provides enough functionality so that the customer can interact with the system to establish generation/distribution/performance parameters or elect to implement the system default parameters. FIG. ;
(e) creating, via and inside the exposed solution graph, a state workflow for one or more of the nodes (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], and [0264]-[0266]; see also at least ¶ [0304]: career Path Modeling 2530 may be based on path-dependent 2532 and/or path independent 2534 state model implementations and/or may further couple to a recommendation/recruiter engine 2536. Similarly, in various embodiments, Career Path UI Modeling 2540 may be based on path-dependent 2542 and/or path independent 2544 state model implementations and/or may further couple to a recommendation/recruiter engine 2546 The CSE 2501 may also coordinate Career Data Structure Adaptation 2550 and Career Benchmarking 2555 features. The CSE manages data associated with various system processes in CSE Databases 2505 that include State Model database 2510, Taxonomy database 2520 and Attribute Database 2515 information, as well as the underlying Video 2522, People 2524, Ads 
FIG. 45 is of a logic flow diagram illustrating gap analysis embodiments for the APT. In one embodiment, a seeker may access the APT (e.g., either anonymously, be logged into the system, and/or the like) 4585. In so doing, the seeker may provide the APT with a start state 4586 and target state 4587, as has already been discussed in FIG. 44. The APT may also populate additional states (e.g., B, C . . . N) in an embodiment that allows for multi-segment gap analysis. As such, the APT will determine if it needs to analyze across multiple pat states 4508, and if so, it will add those states for analysis and subsequent iteration 4509, otherwise 4508, the APT will continue by initiating querying 4588. The APT may use the start and target states as a basis to query the target state structure to discern states proximate to the target state 4588. In an alternative embodiment, the APT may supply an intermediate target state; this may be achieved by first specifying a start state and an intermediate target state and generating a path therebetween as already discussed; thereafter another path is generated as between the intermediate target state 

See also at least ¶¶ [0305]-[0309], [0315], [0324]-[0331], [0338], [0346]-[0378]; see also at least ¶ [0400]: system user 5930 uses the CAN 5900 to create advertisements based on selected job listings (based data entries) stored within the job listing DB 5910. Advantageously, the CAN 5900 incorporates a flexible system user interface, wherein a system user (e.g., employer or sponsor) 5930 may determine how much interaction/input they wish to have in the advertisement creation process. Depending on the needs of a particular user, most of functionality associated with the CAN 5900 can be implemented based on system-driven processes. Alternately, some system functionality may be may configured so that a system user 5930 can work with a system administrator 5905 to create/manage an advertisement campaign; see also at least ¶ [0431]: FIG. 70 illustrates aspects of the management dashboard according , wherein the state workflow comprises: 
(i) one or more states, wherein different nodes have different types of states and different state workflows (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], [0264]-[0266], [0304]-[0309], [0315], [0324]-[0331], [0336], [0338], [0346]-[0378] and the analysis above. These portions describe the different states and workflows embodied by the states. Further, a particular place in the state diagram represents a certain state in a workflow); 
(ii) one or more transitions between the one or more states (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], [0264]-[0266], [0304]-[0309], [0315], [0324]-[0331], [0336], [0338], [0346]-[0378] and the analysis above); 
(iii) a waterfall-based workflow comprising one or more waterfall-based states, of the one or more states, wherein the waterfall-based states are linear and time duration based, and all of the waterfall-based states are either depended on or dependent on another waterfall-based state (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], [0264]-[0266], [0304]-[0309], [0315], [0324]-[0331], [0336], [0338], [0346]-[0378], [0384] and the analysis above); and 
(iv) one or more non-linear state workflows orchestrated by the waterfall-based workflow (see at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], [0232], [0264]-[0266], [0304]-[0309], [0315], [0324]-[0331], [0336], [0338], [0346]-[0378], and [0789] and the analysis above); 
(f) providing, as the multiple entities progress through the state workflow, a graphical user interface that enables management of and renders a representation of the multiple entities, the exposed solution graph, and the state workflow, wherein the graphical user interface enables navigation, by the marketing user, between the one or more states, across the waterfall-based workflow and the one or more non-linear state workflows in any order (see at least ¶ [0336]: upon determining what next states may form the advancement path and/or milestone for the seeker 3814, the APT may generate a user path topology showing the user their advancement path. This topology may be used to update the seeker's client 3833b display 3818 with an interactive (e.g., career) advancement path; see also at least ¶ [0337]: it should be noted that build/find path facilities that are described are not exclusive mechanisms for building paths, and browsing through the topology is also supported as will be detailed in further figures; see also at least ¶ [0339]: upon applying the visualization style to the determined advancement path 3906, this visualization of the advancement path is provided to the client for display 3908. It should be noted that, e.g., career, advancement paths may be stored and shared as between users. In one embodiment, regardless of how the path is determined, The seeker may then interact with the visualized path and the marketing user as the campaign creator or job seeker, each gets the ability to view—i.e., navigate in any order—the entire workflow generated for them and make certain changes thereto); 
(f) modifying, via user input from the marketing user into the graphical user interface, the multiple entities based on the solution graph (see at least ¶¶ [0336]-[0341], [0379]-[0382], [0431]-[0432], and [0578] and the analysis above. The arrangement of content on the interface—i.e., the multiple entities—as well as the characteristics and properties of the content shown due to the determinations made and updates from receiving or determining updated information—i.e., also corresponding to multiple entities—is modified when altered in any fashion. Similarly, the modifications made to any campaign parameters that affect the presentation of the marketing materials also qualifies as modification); and
(g) driving a marketing campaign based on the solution graph, wherein the marketing campaign delivers, based on the solution graph, the digital content of the marketing user to consumers (see at least ¶ [0336]: upon determining what next states may form the advancement path and/or milestone for the seeker 3814, the APT may generate a user path topology showing the user their advancement path. This topology may be used to update the seeker's client 3833b display 3818 with an interactive (e.g., career) advancement path; see also at least ¶ [0337]: it should be noted that build/find path facilities that are described are not exclusive mechanisms for building paths, and browsing through the topology is also supported as will be detailed in further figures; see also at least ¶ [0339]: upon applying the visualization style to the determined advancement path 3906, this visualization of the advancement path is provided to the client for display 3908. It should be noted that, e.g., career, advancement paths may be stored and shared as between users. In one embodiment, regardless of how the path is determined, The seeker may then interact with the visualized path and the APT may obtain the user interactions 3909. The APT may then determine if any of the user interactions provided new experience information, advancement information, or modifications to the constructed path such that new paths need to be generated 3910. If .
Chevalier, as shown, discloses implementing this method various computer architectures (see at least ¶¶ [0225]-[0228], [0267]-[0270], [0590]-[0609]).

Claims 2 and 12: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
wherein each of the relations comprises a direction and cardinality that steers knowledge inheritance (see at least ¶ [0169]: the SMP may create a graph path for the user 339. This is explained in greater detail in the "Advancement Path Taxonomy" section below. This graph may also be stored 341 in the disk 399. Some implementations may use the graph path to determine next potential career moves for a candidate and this information may be used to serve the candidate potential jobs. For a recruiter or a company seeking candidates, this graph path may be generated to determine what type of jobs potential candidates may be coming from, and therefore the SMP may suggest candidates most likely to be seeking the jobs the recruiter and/or company are offering; see also at least ¶ [0181]: server may identify a relationship type using the relationship type identification rules, e.g., 11017. For example, the server may apply each rule, and for each rule that is satisfied, a new entity may be created as being related to the user, and provided with an entity ID. For each identified entity ID, the server may calculate a relationship weight using the social graph weight selection rules, e.g., 11018. The server may generate (an updated) relationship score for each user-entity relationship as a branch weight for a branch in a cross-network user social graph, e.g., 11019. For example, if via two separate rules, scores are generated for the same user-entity branch in the cross-network user social graph, those scores may be added to provide a total branch strength. The server may perform such a branch identification, relationship type identification and score calculation for each branch in the cross-network user social graph (see 11020). The server may then provide the user-entity branch listing, and relationship scores as cross-network user social graph data, e.g., 11021; see also at least ¶ [0740]: child concepts inherit characteristics or attributes of the parent concept, hence, in this case, are part-of the parent concept. As another example, since the concepts represented by the representation module can have one or more patterns or synonyms, “Radcliff College” can be included as a pattern or synonym of concept Harvard University; see also at least ¶¶ [0173]-[0180], [0304], [0574]-[0578], and [0632]).

Claims 3 and 13: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
querying the solution graph in real time (see at least ¶ [0336]: when queried—i.e., in real-time—the state structure may return state records (i.e., states) that best match the query select commands, and those states may themselves further refer to other proximate states; where the proximate sates are related advancement states (hereinafter "adjacent state," "advancement state," "next state," "proximate state," "related state," and/or the like) that may include likelihoods of moving from the state to the related, advancement state. Upon determining what next states may form the advancement path and/or milestone for the seeker 3814, the APT may generate a user path topology showing the user their advancement path. This topology may be used to update the seeker's client 3833b display 3818 with an interactive (e.g., career) advancement path; see also at least ¶¶ [0141]-[0150], [0162]-[0169], [0174]-[0181], [0264]-[0266], [0304]-[0309], [0315], [0324]-[0331], [0336], [0338], [0346]-[0378], and [0389]).

Claims 5 and 15: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
permissions of the multiple entities are inherited over relations from a parent entity to a child entity (see at least ¶ [0314]: the CSE may provide a list of remaining states in a message to a job seeker, system administrator, and/or the like to permit selection of a desired, unique state; see also at least ¶ [0339]: if the interactions are such that require providing more information 3910 then the seeker is allowed to again provide more advancement experience information or otherwise modify factors affecting the generated path 3902. Otherwise 3910, the APT will determine if the user interactions 3909 require that the display is updated 3911. If the user modified or provided inputs, indicia and/or otherwise operated on path objects or values that require that the path visualization and/or screen is updated, the data obtained from the user interactions 3909 is then used by the APT to effect updates the career path display 3908. Otherwise, the APT may conclude 3912 and/or wait for further interactions; see also at least ¶ [0344]: the APT will use the start state to query the state structure for potential states that may be of .

Claims 6 and 16: Chevalier discloses the limitations as shown in the rejections above. Further, REF1, as shown, discloses the following limitations:
generating a hypermedia application programming interface (API) that automatically adapts to changes in the solution graph (see at least ¶ [0389]:the returned attribute search selection results may be averaged, aggregated, and or run through statistical packages such as SAS (e.g., via API, pipe, messages, and/or the like) to generate covariance and other statistical information and/or plots. Such analyses may include statistical processing and evaluation (e.g., the calculation of means, medians, variances, standard deviations, covariances, correlations, and/or the like). For example, the salary attributes from the select may be aggregated, summed and averaged and as such provide a benchmark against the user's current job state. In an alternative embodiment, the user may provide filter information which may be supplied as query select attribute as well 5415; for example, a user may wish to have the average salary for a geographic region. Upon obtaining the statistical attribute information 5438, the APT may use the returned information to generate visualization plots for display 5440. Thereafter the seeker may make changes to the weights and job state selections so as to vary the benchmark results 5445, and if so, benchmarking may recurse 5420. In another embodiment, gap analysis may be performed 5438 and displayed 5440; see at least ¶ [0616]: Web browsers allowing for the execution of program components through facilities such as ActiveX, AJAX, (D)HTML, FLASH, Java, JavaScript, web browser plug-in APIs (e.g., FireFox, Safari Plug-in, and/or the like APIs), and/or the like. Web browsers and like information access tools may be integrated into PDAs, cellular telephones, and/or other mobile devices. A Web browser may communicate to and/or with other components in a component collection, including .

Claims 7 and 17: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
providing management and access to the multiple entities across multiple systems (see at least ¶ [0389]:the returned attribute search selection results may be averaged, aggregated, and or run through statistical packages such as SAS (e.g., via API, pipe, messages, and/or the like) to generate covariance , wherein the multiple systems comprise 
a digital asset management (DAM) system (see at least ¶ [0403]: FIGS. 60A-60B are high-level flow diagrams illustrating a system user campaign management functionality associated with the system: campaign creation and campaign management. The system user attempts to log onto the CAN in step 6000. If the user is not a registered user, the system user must go through a registration process. However, at this point (step 6005) the system branches between campaign management (6010-6030) and campaign creation (in FIG. 60B); see also at least ¶ [0404]: if the system user selects the campaign creation branch in step 6005, the system user moves into a campaign selection module 6010. In one embodiment, after the system user's campaign has been selected, the system user can then choose an ad from a management dashboard (shown in FIG. 61A) in step 6015. In an alternate embodiment, the system maintains a CAN widget (shown in FIG. 61B) instead of the management dashboard. Step 6020 involves modifying the parameters of the campaign in step 6030 or the advertisements that make up a campaign in step 6030. By way example only, the system user can modify campaign scheduling parameters, add or drop advertisements from a campaign, modify the advertisement distribution scope; or view campaign performance metrics. Furthermore, the system user can modify single advertisement parameters, designate a particular advertisement for evolution engine optimization , 
a content marketing platform (CMP) system (see at least ¶ [0403]: FIGS. 60A-60B are high-level flow diagrams illustrating a system user campaign management functionality associated with the system: campaign creation and campaign management. The system user attempts to log onto the CAN in step 6000. If the user is not a registered user, the system user must go through a registration process. However, at this point (step 6005) the system branches between campaign management (6010-6030) and campaign creation (in FIG. 60B); see also at least ¶ [0404]: if the system user selects the campaign creation branch in step 6005, the system user moves into a campaign selection module 6010. In one embodiment, after the system user's campaign has been selected, the system user can then choose an ad from a management dashboard (shown in FIG. 61A) in step 6015. In an alternate embodiment, the system maintains a CAN widget (shown in FIG. 61B) instead of the management dashboard. Step 6020 involves modifying the parameters of the campaign in step 6030 or the advertisements that make up a campaign in step 6030. By way example only, the system user can modify campaign scheduling , and 
a marketing resource management (MRM) system (see at least ¶¶ [0403]-[0542] and the analysis above).

Claims 8 and 18: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
storing the entities and relations in a marketing production repository of the DAM, wherein the marketing production repository aggregates and stores product data, campaign data, user data, files, and file metadata used in daily marketing business (see at least ¶ [0005]: multiple social networking websites have been created over the last few years. Some examples include Facebook, LinkedIn, MySpace, Orkut, Friendster, and Twitter. Some social networking websites provide Application Programming Interfaces (APIs) to allow others to programmatically access data collected by these social networking websites; see ; and 
providing management and access to the marketing production repository via the solution graph and state workflow for daily marketing business (see at least ¶ [0403]: FIGS. 60A-60B are high-level flow diagrams illustrating a system user campaign management functionality associated with the system: campaign creation and campaign management. The system user attempts to log onto the CAN in step 6000. If the user is not a registered user, the system user must go through a registration process. However, at this point (step 6005) the system branches between campaign management (6010-6030) and campaign creation (in FIG. 60B); see also at least ¶ [0404]: if the system user selects the campaign creation branch .

Claims 9 and 19: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
utilizing, within the CMP, the solution graph and state workflow to plan, author, collaborate, curate, and distribute different entity types that drive execution of a content marketing strategy (see at least ¶ [0403]: FIGS. 60A-60B are high-level flow diagrams illustrating a system user campaign , and 
managing a campaign as part of the marketing strategy (see at least ¶¶ [0403]-[0542] and the analysis above).

Claims 10 and 20: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
within the MRM: 
providing processes for the multiple entities including creating new entities, localizing the multiple entities, and reusing entities (see at least ¶ [0403]: FIGS. 60A-60B are high-level flow diagrams illustrating a system user campaign management functionality associated with the system: campaign creation and campaign management. The system user attempts to log onto the CAN in step 6000. If the user is not a registered user, the system user must go through a registration process. However, at this point (step 6005) the system branches between campaign management (6010-6030) and campaign creation (in FIG. 60B); see also at least ¶ [0404]: if the system user selects the campaign creation branch in step 6005, the system user moves into a campaign selection module 6010. In one embodiment, after the system user's campaign has been selected, the system user can then choose an ad from a management dashboard (shown in FIG. 61A) in step 6015. In an alternate embodiment, the system maintains a CAN widget (shown in FIG. 61B) instead of the management dashboard. Step 6020 involves modifying the parameters of the campaign in step 6030 or the advertisements that make up a campaign in step 6030. By way example only, the system user can modify campaign scheduling parameters, add or drop advertisements from a campaign, modify the advertisement distribution scope; or view campaign performance metrics. Furthermore, the system user can modify single advertisement parameters, designate a particular advertisement for evolution engine optimization or view specific advertisement performance metrics; see also at least ¶ [0405]: FIG. 60B illustrates aspects of the system user campaign creation process. The system user logs onto the system in step 6050 and enters the campaign creation module in step 6055. The system user registers with the system and then is directed to the create new data entry module in step 6065. The system is configured so that the system user can upload existing data entries to the system in step 6070. Alternately, the ; and 
enabling collaboration with respect to the multiple entities (see at least ¶¶ [0403]-[0542] and the analysis above).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Chevalier et al. (U.S. Pub. No. 2015/0127565 A1) (hereinafter “Chevalier”) in view of Minh et al. (AU 2014277794 A1) (hereinafter “Minh”).

Claims 4 and 14: Chevalier discloses the limitations as shown in the rejections above. Further, Chevalier, as shown, discloses the following limitations:
conducting a full-text semantic search on the […] solution graph (see at least ¶ [0662]-[0663]: Application Tracking and Semantic Search. FIG. 100 discloses an embodiment of a process tracking and management environment aspect of the disclosure. The Process Tracking and Management (“PTaM”) Environment enables an applicant to initiate, manage, and monitor processes of interest to the applicant, for example, via an SMP social network application. The user interface for the PTaM Environment may be a PTaM Viewer 10010. The PTaM Viewer can be implemented using a variety of software development techniques know in the art. For example, the PTaM Viewer can be a stand-alone application, a social network application, a web-based application, a mobile device0application, and/or integrated into another piece of software; see also at least ¶¶ [0144], [0164], [0170], [0197], [0281], [0295], [0297], [0302], [0332], [0334], [0342]-[0346], and [0664]-[0665]).

Although Chevalier discloses conducting a full-text semantic search on the solution graph (see above), Chevalier does not explicitly disclose, but Minh, as shown, teaches the following limitations:
denormalizing the solution graph (see at least ¶ [0029]: the object store 102 works with the platform database 104 in order to provide a fast and scalable approach for storing large pieces of information (e.g., geographic information). (Note that, in one embodiment, the platform database 104 and the object store 102 can be combined in one database. In another embodiment, they can be two different databases.) In one embodiment, data object references 106, which are identifiers for the much larger data objects 103 stored in the object store 102, can be stored in the platform database 104. Scalability bottlenecks can be removed by storing the data objects 103 (using Ruby, Java, C, etc.) in a format that is ; and 
conducting a full-text semantic search on the [denormalized] solution graph (see at least ¶ [0025]: FIGURE 5, X is a structured data object located on the platform 105, and Y and Z are references to third. party data objects hosted elsewhere on the Internet. (Note that, in one embodiment, the third party data objects are not converted into the system’s data objects 103, but are recreated using outside sources (e.g., URLs to other sources will create the third party data objects.) Because these data sets were put on the same map utilizing the system 100, the system 100 connects them together in a connectivity graph with data objects X, Y, and Z as nodes that are linked together when they are placed on the same map together. Thus, the metadata stored with the data object reference 106 can indicate semantic relationships with both data objects 103 created by the system, as well as third party data objects created outside the system; see also at least ¶ [0029]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the data management techniques (including those for data denormalization) taught by Minh with the social match platform disclosed by Chevalier, because Minh teaches at ¶ [0029] that these techniques are used “in order to provide a fast and scalable approach for storing large pieces of information” and that the use of these techniques “result[s] in a very low load on the platform database .” Minh provides other rationales for the combination at least at ¶ [0025]. See also M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the data management techniques (including those 


Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that because the claims “provide that the GUI is used to navigate in any order” and the “marketing campaign is driven based on the solution graph” that they integrate the identified abstract ideas into a practical application.
Examiner disagrees for the following reasons. 
To the extent that the claims discuss asset management (e.g., managing the properties of digital content) to further a marketing campaign, these management features remain directed to toward abstract ideas that are identified as advertising and marketing activities. For example, keeping track of how and where digital content may be used, and how to manage it using a solution graph, remain abstract ideas which could, for example, be tracked using the human mind or with the aid of pencil and paper, even if using a graph.
Further, the claims generically recite a GUI at a high level of generality and without any details that distinguish the claimed GUI from any other GUI. The GUI is simply a means for displaying in receiving information. As described in the rejections, this activity amounts to insignificant extra-solution activity as well as the well-understood, routine, and conventional computer functions of receiving or 

Arguments Regarding Rejections Under 35 U.S.C. §§ 102 and 103
Applicant argues that the features added via the claim amendments are not disclosed by Chevalier. More specifically, applicant attempts to draw a distinction between the job seekers in Chevalier with the claim marketing users. Reply, pp. 12-13. Examiner disagrees for the reasons presented in the rejections, which have been revised to address these limitations and discuss how Chevalier shows these features. Particularly, the rejections indicate how the job seekers quality as marketing users that use the system in Chevalier to market themselves to potential employers. Further, the rejections also indicate how campaign creators and managers in Chevalier utilize tools to manage campaigns, which includes GUIs that allow for display of relationships between entities (e.g., in the form of trees) and manipulation of campaign parameters to change how the campaign is implemented. 
Applicant argues that the rejections “fail to indicate where specifically Chevalier provides for both a waterfall-based linear time-duration based state workflow as well as a non-linear based workflow.” Reply, p. 18. Examiner disagrees, because the cited portions describe workflows that are waterfall based—i.e., those describing a sequential development process that flows like a waterfall through the different phases—such as linear information view 4847 and straight-line list view 4844, as well as non-linear based workflows—i.e., a workflow which splits into multiple branches—that can be executed asynchronously, concurrently, in parallel, or simultaneously. Chevalier also discloses how features of the workflow are time limited. See, e.g., Chevalier at ¶¶ [0371], [0477], and [0484].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to data management using graph constructs.
Narayanan et al. (U.S. Pub. No. 2014/0297740 A1) (scoring user characteristics);
Subbarao et al. (U.S. Pub. No. 2012/0290938 A1) (context aware interaction across websites and apps); and
Lee-Kwang et al. (“The SSD graph: a tool for project scheduling and visualization,” in IEEE Transactions on Engineering Management, vol. 35, no. 1, pp. 25-30, Feb. 1988, doi: 10.1109/17.6001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622